Citation Nr: 0819920	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vision problems.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a fracture of the right arm due to a motor 
vehicle accident.

3.  Entitlement to service connection for residuals of a left 
arm fracture due to a motor vehicle accident.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In a statement dated in April 2006, the veteran's accredited 
representative asserted clear and unmistakable error (CUE) in 
the July 1986 administrative decision and the RO's January 
2005 rating decision.  As this matter is not currently 
developed or certified for appellate review, it is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks to reopen a claim of entitlement to service 
connection for the residuals of a right arm fracture due to a 
motor vehicle accident and seeks entitlement to service 
connection for the residuals of a left arm fracture due to a 
motor vehicle accident and entitlement to service connection 
for vision problems.

In an unappealed July 1986 administrative decision, the RO 
found that the veteran's April 1984 in service motor vehicle 
accident was the result of his own willful misconduct.  The 
finding that the accident was the result of his willful 
misconduct precluded the granting of service connection for 
any disability resulting from the accident.  For this reason, 
in a July 1986 Rating Decision, the RO denied entitlement to 
service connection for the residuals of a fracture of the 
right arm due to a motor vehicle accident.  For the same 
reason, in a January 2005 Rating Decision, the RO denied 
entitlement to service connection for the residuals of a 
fracture of the left arm due to a motor vehicle accident.  In 
addition, the veteran, in his notice of disagreement dated in 
September 2005, indicated that his reported vision problem 
was due to his motor vehicle accident in service.

An unappealed administrative decision is final in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2007).  In April 2006, the 
veteran asserted clear and unmistakable error (CUE) in the 
July 1986 administrative decision that found that the 
veteran's April 1984 in service motor vehicle accident was 
the result of his own willful misconduct.  This claim has not 
yet been adjudicated by the RO.

As the adjudication of the veteran's current application to 
reopen a claim of service connection for the residuals of a 
fracture of the right arm due to a motor vehicle accident and 
claim of entitlement to service connection for the residuals 
of a left arm fracture due to a motor vehicle accident depend 
upon the resolution of the pending challenge to the propriety 
of the administrative decision, the claims are inextricably 
intertwined.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991);  Huston v. Principi, 18 Vet. App. 395, 
402-03 (2004)

In light of the foregoing, the Board has no discretion and 
must remand the veteran's application to reopen a claim of 
service connection for the residuals of a fracture of the 
right arm due to a motor vehicle accident and claim of 
entitlement to service connection for the residuals of a left 
arm fracture due to a motor vehicle accident for initial 
consideration of the veteran's inextricably intertwined clear 
and unmistakable error claim.

In a December 2005 VA Compensation and Pension examination 
report, the veteran was noted to be receiving treatment at 
the VA Mayaguez Outpatient Clinic in Puerto Rico.  A review 
of the claims folder reveals that the veteran's records from 
the Mayaguez Outpatient Clinic have not been associated with 
the claims folder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. See 38 U.S.C.A. § 5103A(b)(1) 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body. Accordingly, the Board 
must remand the veteran's claims for attempts to be made to 
obtain VA clinical records pertaining to the veteran's 
treatment from the Mayaguez Outpatient Clinic.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with 
the claims file VA treatment records 
pertaining to the veteran from the VA 
Mayaguez Outpatient Clinic in Puerto 
Rico.  Any additional pertinent records 
identified by the veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

2.  The AMC must adjudicate the issue 
of clear and unmistakable error in the 
RO's July 1986 administrative decision 
that found that the veteran's April 
1984 in service motor vehicle accident 
was the result of his own willful 
misconduct and the January 2005 rating 
decision.  Thereafter, if appropriate, 
the AMC must reconsider the veteran's 
application to reopen the claim of 
service connection for the residuals of 
a right arm fracture due to a motor 
vehicle accident, claim of entitlement 
to service connection for the residuals 
of a left arm fracture due to a motor 
vehicle accident, and claim of 
entitlement to service connection for a 
vision problem.

3.  Then, after ensuring that the above 
development has been completed, 
readjudicate the veteran's claims.  If 
the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board for the purpose of appellate 
disposition.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


